Appellant was assessed a penalty of ninety days in jail on a charge that he "did then and there unlawfully and knowingly permit a gaming table and gaming paraphernalia to remain in his possession and on his premises * * * to be used for gaming purposes, * * * being a note book commonly called a book and then and there used to record plays and bets on a policy game."
This is a companion case to that of Bennie Thompson, No. 22,830, this day decided. (Page 348 of this volume). While the facts are similar so far as they go, they are different in that the State has wholly failed to show any connection of appellant with any part of a policy game. In other words, the record is characterized by all of the defects discussed in the Thompson case and with a great deal more, not necessary to point out.
For the reasons discussed in the Thompson case, the judgment of the trial court is reversed and the cause is remanded. *Page 340